            Case 3:18-cv-07354-WHA Document 138-1 Filed 08/29/19 Page 1 of 7



 1   Michael L. Schrag (SBN 185832)
 2   Joshua J. Bloomfield (SBN 212172)
     Linda P. Lam (SBN 301461)
 3   GIBBS LAW GROUP LLP
     505 14th Street, Suite 1110
 4   Oakland, California 94612
     Telephone: (510) 350-9700
 5
     Facsimile: (510) 350-9701
 6   mls@classlawgroup.com
     jjb@classlawgroup.com
 7   lpl@classlawgroup.com

 8   Richard M. Paul III
     Ashlea G. Schwarz
 9
     Laura C. Fellows
10   PAUL LLP
     601 Walnut Street, Suite 300
11   Kansas City, Missouri 64106
     Telephone: (816) 984-8100
12   Facsimile: (816) 984-8101
     Rick@PaulLLP.com
13
     Ashlea@PaulLLP.com
14   Laura@PaulLLP.com

15   Counsel for Plaintiffs and the Proposed Classes
16

17                             UNITED STATES DISTRICT COURT FOR THE

18                                  NORTHERN DISTRICT OF CALIFORNIA

19    ALICIA HERNANDEZ et al., individually             Case No. 3:18-cv-07354-WHA
      and on behalf of all others similarly situated,
20

21                    Plaintiffs,
                                                        DECLARATION OF MICHAEL
22    v.                                                SCHRAG IN SUPPORT OF
                                                        PLAINTIFFS’ MOTION FOR CLASS
23    WELLS FARGO BANK, N.A.,                           CERTIFICATION
24                    Defendant.
25                                                      Date: October 17, 2019
                                                        Time: 8 a.m.
26                                                      Dept: Courtroom 12
                                                        Judge: Hon. William H. Alsup
27

28

                                                                   DECLARATION OF MICHAEL L. SCHRAG
                                                                                  Case No. 3:18-cv-07354
             Case 3:18-cv-07354-WHA Document 138-1 Filed 08/29/19 Page 2 of 7



 1       I, Michael L. Schrag, declare and affirm as follows:

 2       1. I am a partner at Gibbs Law Group LLP in Oakland, California. I am co-counsel of record for

 3   Plaintiffs in the above-named action. I make this declaration in support of Plaintiffs’ motion for class

 4   certification. I have personal knowledge of the matters stated herein and could and would competently

 5   testify thereto if called upon to do so.

 6       2. I joined Gibbs Law Group LLP in the spring of 2015. Attached as Exhibit A is a true and

 7   correct copy of my firm’s resume.

 8       3. Previously, I was a partner in the law firm of Meade & Schrag LLP, which I formed with Tyler

 9   Meade in 2006. Meade & Schrag specialized in class actions and complex business litigation. While at

10   Meade & Schrag, I worked on a wide array of class actions, including:

11                 a. Ammari Electronics, et al. v. Pacific Bell Directory (Alameda County Case No.

12   RG05198014). Meade & Schrag served as Co-Lead Counsel in this class action on behalf of 375,000

13   California businesses that advertised in the SBC Yellow Pages directories between 2001-2004 and were

14   owed a refund because of incomplete distribution of the yellow pages directories. The case went to trial

15   in May 2009 and Meade & Schrag served as co-trial counsel. The jury returned a verdict for the class of

16   over $17 million. The National Law Journal recognized this verdict as one of the top 100 verdicts of

17   2009. In 2011, the Court of Appeal reversed a grant of directed verdict in the defendant’s favor and

18   reinstated the jury verdict for the Plaintiff Class. After a second appeal, in 2014, the Court of Appeal

19   affirmed the class certification ruling and all aspects of the jury verdict. A final judgment of over $27

20   million (including pre and post-judgment interest) was entered, paid and is being distributed to class

21   members.

22                 b. Roth v. Aon Corp. (N.D. Ill. Lead Case No. 04-C-6835). Meade & Schrag assisted Lead

23   Counsel in discovery in this nationwide securities fraud action. The case settled for $30 million.

24                 c. Obscura Digital, Inc. v. Doe, Inc. Meade & Schrag represented San Francisco based

25   technology and media company, Obscura Digital, in a multimillion dollar breach of contract action

26   against a large multinational corporation. The lawsuit involved novel and complex issues of jurisdiction
27   and service of foreign entities. The firm obtained a favorable result for Obscura in a confidential

28   settlement.


                                                         -2-           DECLARATION OF MICHAEL L. SCHRAG
                                                                                      Case No. 3:18-cv-07354
            Case 3:18-cv-07354-WHA Document 138-1 Filed 08/29/19 Page 3 of 7



 1      4. I was admitted to the bar in 1996 and have represented plaintiffs in class actions since my

 2   admission. I began my career prosecuting complex securities fraud class actions at Milberg Weiss (now

 3   Robbins Geller, et al.) in San Diego, California. Later, I was part of the trial team in Schwartz v. Visa,

 4   et al. (Alameda Court Superior Court No. 822404-4), a UCL action against Visa and MasterCard for

 5   failing to disclose a currency conversion fee charged to cardholders who used credit cards in foreign

 6   countries. I also prosecuted a parallel case on behalf of debit cardholders (Shrieve v. Visa USA, Inc. et

 7   al., Alameda County Superior Court No. RG04155097) and an antitrust action alleging a conspiracy to

 8   fix the price of currency conversion fees (In Re Currency Conversion Fee Litigation, MDL No. 1409).

 9   After a six month trial in Schwartz, the trial court entered judgment in Plaintiff’s favor and ordered

10   Visa and MasterCard to refund illegally obtained currency conversion fees. While Schwartz was

11   pending in the California Supreme Court, a $336 million dollar settlement agreement was reached to

12   resolve all currency conversion fee actions.

13      5. I have handled numerous cases, both class actions and other multi-party cases, against financial

14   institutions, typically involving scandals like that alleged here against Wells Fargo.

15      6. Members of my firm and I, together with our co-counsel Paul LLP, have invested significant

16   time and resources developing and pleading the legal claims, researching the Troubled Asset Relief

17   Program (TARP) and resulting federal Home Affordable Modification Program (HAMP), interviewing

18   more than 200 class members, and successfully requesting an early Order to Show Cause (ECF No. 15)

19   to ensure that Wells Fargo accurately informed class members about this lawsuit.

20      7. In accordance with the Court’s order issued following the January 3, 2019 hearing on the Order

21   to Show Cause, the parties conferred about the content of a letter to be sent to putative class members.

22      8. Since the mailing of that correspondence, Gibbs Law Group LLP and Paul LLP have received

23   more than 200 inquiries from putative class members and have expended substantial efforts providing

24   timely responses to putative class members’ inquiries regarding mediation offered by Wells Fargo.

25   Immediately following the mailing, members of my firm devoted nearly full-time efforts to respond to

26   these inquiries. Since the initial mailing, the number of inquiries has decreased; however, my firm
27   continues to devote resources to providing timely responses to new inquiries and will continue to do so.

28      9. My firm and I, along with Paul LLP, have briefed two motions to dismiss all or part of this case,


                                                         -3-           DECLARATION OF MICHAEL L. SCHRAG
                                                                                      Case No. 3:18-cv-07354
             Case 3:18-cv-07354-WHA Document 138-1 Filed 08/29/19 Page 4 of 7



 1   are in the process of reviewing over 140,000 pages of documents that Wells Fargo produced, defended

 2   14 Plaintiffs’ depositions, deposed four Wells Fargo employees, and hired an expert to assess whether it

 3   will be possible to systemically calculate Class members’ damages.

 4      10. My firm has spent over 2,952 hours prosecuting claims on behalf of our Plaintiffs and class

 5   members and have incurred over $55,023 in out-of-pocket expenses in this case.

 6      11. Each named Plaintiff has kept in touch with my firm, as well as Paul LLP, regarding

 7   developments in the litigation. Each Plaintiff actively participated in preparing discovery responses,

 8   gathering documents, and was deposed by Wells Fargo’s counsel in this case.

 9      12. Unless otherwise noted herein, all exhibits attached to this declaration are to the best of my

10   knowledge true and correct copies of the document they purport to be.

11      13. Attached as Exhibit 1 is a true and correct copy of excerpts from the 30(b)(6) Deposition of

12   Carmen Bell.

13      14. Attached as Exhibit 2 is a true and correct copy of Exhibit 420 from the 30(b)(6) Deposition of

14   Carmen Bell.

15      15. Attached as Exhibit 3 is a true and correct copy of Exhibit 421 from the 30(b)(6) Deposition of

16   Carmen Bell.

17      16. Attached as Exhibit 4 is a true and correct copy of Exhibit 422 from the 30(b)(6) Deposition of

18   Carmen Bell.

19      17. Attached as Exhibit 5 is a true and correct copy of Exhibit 423 from the 30(b)(6) Deposition of

20   Carmen Bell.

21      18. Attached as Exhibit 6 is a true and correct copy of Mortgagee Letter 2009-23 dated July 30,

22   2009.

23      19. Attached as Exhibit 7 is a true and correct copy of the Service Participation Agreement (SPA).

24      20. Attached as Exhibit 8 is a true and correct copy of Mortgagee Letter 2009-35 dated September

25   23, 2009.

26      21. Attached as Exhibit 9 is a true and correct copy of excerpts from the Deposition of Robert
27   Ferguson.

28      22. Attached as Exhibit 10 is a true and correct copy of Exhibit 344 from the Deposition of Robert


                                                        -4-           DECLARATION OF MICHAEL L. SCHRAG
                                                                                     Case No. 3:18-cv-07354
              Case 3:18-cv-07354-WHA Document 138-1 Filed 08/29/19 Page 5 of 7



 1   Ferguson.

 2      23. Attached as Exhibit 11 is a true and correct copy of Exhibit 345 from the Deposition of Robert

 3   Ferguson.

 4      24. Attached as Exhibit 12 is a true and correct copy of Exhibit 396 from the 30(b)(6) Deposition

 5   of Carmen Bell.

 6      25. Attached as Exhibit 13 is a true and correct copy of Exhibit 411 from the 30(b)(6) Deposition

 7   of Carmen Bell.

 8      26. Attached as Exhibit 14 is a true and correct copy of Exhibit 397 from the 30(b)(6) Deposition

 9   of Carmen Bell.

10      27. Attached as Exhibit 15 is a true and correct copy of Exhibit 398 from the 30(b)(6) Deposition

11   of Carmen Bell.

12      28. Attached as Exhibit 16 is a true and correct copy of Exhibit 399 from the 30(b)(6) Deposition

13   of Carmen Bell.

14      29. Attached as Exhibit 17 is a true and correct copy of Exhibit 393 from the 30(b)(6) Deposition

15   of Carmen Bell.

16      30. Attached as Exhibit 18 is a true and correct copy of Exhibit 371 from the Deposition of Diane

17   Young.

18      31. Attached as Exhibit 19 is a true and correct copy of Exhibit 401 from the 30(b)(6) Deposition

19   of Carmen Bell.

20      32. Attached as Exhibit 20 is a true and correct copy of an email from Christie Coffin dated

21   January 9, 2014.

22      33. Attached as Exhibit 21 is a true and correct copy of an email chain from Daniel Pfeil dated

23   January 24, 2014.

24      34. Attached as Exhibit 22 is a true and correct copy of meeting minutes dated January 8, 2014.

25      35. Attached as Exhibit 23 is a true and correct copy of an email chain from David Perry dated

26   May 30, 2014.
27      36. Attached as Exhibit 24 is a true and correct copy of an email from Christie Coffin dated

28   January 9, 2014.


                                                      -5-           DECLARATION OF MICHAEL L. SCHRAG
                                                                                   Case No. 3:18-cv-07354
              Case 3:18-cv-07354-WHA Document 138-1 Filed 08/29/19 Page 6 of 7



 1      37. Attached as Exhibit 25 is a true and correct copy of an email chain from Thomas Wayne dated

 2   July 11, 2014.

 3      38. Attached as Exhibit 26 is a true and correct copy of Exhibit 405 from the 30(b)(6) Deposition

 4   of Carmen Bell.

 5      39. Attached as Exhibit 27 is a true and correct copy of a slide presentation dated August 27, 2014.

 6      40. Attached as Exhibit 28 is a true and correct copy of Exhibit 362 from the Deposition of Diane

 7   Young.

 8      41. Attached as Exhibit 29 is a true and correct copy of Exhibit 363 from the Deposition of Diane

 9   Young.

10      42. Attached as Exhibit 30 is a true and correct copy of excerpts from the Deposition of Diane

11   Young.

12      43. Attached as Exhibit 31 is a true and correct copy of Exhibit 369 from the Deposition of Diane

13   Young.

14      44. Attached as Exhibit 32 is a true and correct copy of Exhibit 376 from the Deposition of Diane

15   Young.

16      45. Attached as Exhibit 33 is a true and correct copy of Exhibit 374 from the Deposition of Diane

17   Young

18      46. Attached as Exhibit 34 is a true and correct copy an email chain from Susan Crawford dated

19   May 4, 2015.

20      47. Attached as Exhibit 35 is a true and correct copy of email chain from Mike Nold dated May 13,

21   2015.

22      48. Attached as Exhibit 36 is a true and correct copy Exhibit 406 from the 30(b)(6) Deposition of

23   Carmen Bell.

24      49. Attached as Exhibit 37 is a true and correct copy of Exhibit 409 from the 30(b)(6) Deposition

25   of Carmen Bell.

26      50. Attached as Exhibit 38 is a true and correct copy of Exhibit 412 from the 30(b)(6) Deposition
27   of Carmen Bell.

28      51. Attached as Exhibit 39 is a true and correct copy of Exhibit 410 from the 30(b)(6) Deposition


                                                      -6-           DECLARATION OF MICHAEL L. SCHRAG
                                                                                   Case No. 3:18-cv-07354
            Case 3:18-cv-07354-WHA Document 138-1 Filed 08/29/19 Page 7 of 7



 1   of Carmen Bell.

 2      52. Attached as Exhibit 40 is a true and correct copy of an e-mail from Wells Fargo’s counsel with

 3   the state-by-state breakdown of class members.

 4      53. Attached as Exhibit 41 is a true and correct copy of the uniform letter that Wells Fargo sent to

 5   all class members.

 6      I declare under penalty of perjury that the foregoing is true and correct.

 7

 8      Dated this 29th day of August, 2019 in Oakland, California.

 9

10                                                        /s/ Michael L. Schrag

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                        -7-           DECLARATION OF MICHAEL L. SCHRAG
                                                                                     Case No. 3:18-cv-07354
